Case 1:17-cv-00052-IMK-MJA Document 114-8 Filed 07/08/19 Page 1 of 3 PagelD #: 1090

EXHIBIT 7
Case 1:17-cv-00052-IMK-MJA Document 114-8 Filed 07/08/19 Page 2 of 3 PagelD #: 1091

Emails2

Notice of Confidentiality: This e-mail, and any attachments, is intended
only for use by the addressee(s) and may contain privileged, private or
confidential information. Any distribution, reading, copying, or use of
this communication and any attachments, by anyone other than the addressee
is strictly prohibited and may be unlawful. If you have received this
e-mail in error, please immediately notify me by e-mail (by replying to
this message) or telephone (304-376-0080) and permanently destroy or delete
the original and any copy or printout of this e-mail and any attachments.

ya

From: scottballoc oo.com

Sent: Saturday, November 24, 2012 1:32 PM
To: Ballock Ellen

Subject: Tommy Update

Tommy and Ryan have spent the weekend bonding and it has been incredibly helpful for
T. They have become best buds, playin games, trading stories, staying up late to
watch movies and football together (they both slept on the couch because they stayed
up way later than me). I am eager for T to receive the same sort of focused
attention and unconditional love from my mom when she moves here in two weeks; T
really blossoms with love. Ryan was scheduled to leave yesterday but decided to stay
through the weekend for Tommy (Tommy struggled when Ryan first tried to depart).
Tommy is still struggling. He climbs into bed with me each morning to be held, tears
streaming down his cheeks.

Please try to remain kind and respectful. I am a devastated by all that has
happened. Devastated. I sustained myself with your love and the love of our family.
miss you so much it hurts, and I stil] pray you will reconsider all of our
utures.

Love,

Scotty

“what can you do to promote world peace? Go home and love your family." ~Mother
Teresa

From: scottbal lock@yahoo. com

Sent: pie dey. November 22, 2012 10:31 PM

To: ellenbal lock@yahoo.com

Subject: Re: How Could You?

They pronounce it kinny around here, with a Vetter "I." And he won't know the
difference anyway.

On Nov 22, 2012, at 10:29 PM, "ellenballock@yahoo.com" <e]lenballock@yahoo. com>
wrote:

w oy

By the way it's Kenny with a letter "“e.

VVVYV

On Nov 22, 2012, at 10:22 PM, "scottballock@yahoo.com" <scottballock@yahoo. com>
wrote;

>

>> How could you be so cruel as to let me write these poems, pour my heart out to
you, cry every day and night, beg for you to come back, ask you every day to_restore
the family, and never be truthful with me about you and kinny? I told you all along
I wouldn't compete against love, would move on if you had already done so. But you
kept telling me lies, leading me on, denying your pelartenshi ps: toying with my
heart, naeine quiet overtures, giving me false hope. Pure evil. I will never forgive
you, I will let these memories fade.

>>

>>

>>

Page 386
Case 1:17-cv-00052-IMK-MJA Document 114-8 Filed 07/08/19

Emails2
>>> A secret language
>>> Ellie, Bo-bellen, Smelly
>>> 6, 5, 4
>>> Her head on my belly
>>>
>>> Standing next beside me
>>> Beck Chapel, Too Much Light
>>> Laguna, Nissokone
>>> A dragon-slaying knight
>>> .
>>> Mt. Zion stars at night
>>> Four Square in the day
>>> How could we let it go
>>> Why can't we find the way?
>>>
>>> We promised to the death
>>> I promise yet again
>>> This time you can believe
>>> You don't know where I've been
>>>
>>> My life, my love, my soul
>>> I promise them to you
>>> I vow to you my friend
>>> I vow to you. I do
>>>
>>>
>>>
>>>_I am so sorry I failed to communicate with you. It will never happen again. I
will never stop sharing, een writing, letting you know how I feel, how much you
mean to me. I don't even know if I ever shared with you what I have thought of these
past 26 years when I have been alone, worried or scared. Shame on me if I haven't.
It is one of my most simple but beautiful and cherished memories, like a movie
playing in my head. It used to be my source of strength, my inspiration, I can't
tell you how many times I thought of it during the Academy alone. Because it now
just makes me cry, I try not to think of it and fear I am going to lose it, like so
many of my other memories. It's the memory of you and I at the Dunes the first time
I took you home from college. The sun was serearg) and I was already in love but
didn't know how you felt about me. And then you did the sweetest thing and wrote my
name_in the sand alongside a heart. I'm sorry if I never told you how much that
simple gesture meant to me, how it replays in my head and he Iped me stay calm and

even smile during times of stress. Please don't let me lose that memory.
>>>

>>> Love,

>>> Scotty

>>>

From: scottbal lock@yahoo. com

Sent: Thursday, November 22, 2012 10:22 PM

To: Ballock Ellen

Subject: How Could You?

How could you be so cruel as to let me write these poems, pour my heart out to you,
cry every day and night, beg for yeu to come back, ask you every day to restore the
family, and never be truthful with me about you and kinny? I told you all along I
wouldn't compete against love, would move on if you had already done so, But you
kept telling me lies, leading me on, deny Ene your belay lensn ps toying with my
heart, making quiet overtures, giving me false hope. Pure evil. I will never forgive
you. I will let these memories fade.

> A secret language
> eI Vies Bo-bellen, Smelly
> 6,

Page 387

Page 3 of 3 PagelD #: 1092
